DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claim 2-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim limitation “a lower synchronous opening and closing mechanism mounted on the torsion seat” (claim 2 line 14) has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “mechanism” is a generic placeholder modified by a phrase (“lower synchronous opening and closing”) which is ambiguous whether it conveys structure or function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
For the purpose of examination, claim 2 has NOT been interpreted under 35 USC 112(f).
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
The remaining claims are rejected due to dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2005/0216061) in view of Kreuzer (US 2015/0190265).
Regarding claim 1, Kim discloses (Fig. 1-6) a lumbar herniated disc treatment device, comprising: 
an upright post (2); 
a chest fixing device (6b) up-and-down slidably mounted on the post ([0052]); 
a lumbar traction and torsion device (4a,4b) up-and-down slidably mounted on the post and positioned below the chest fixing device (paragraph [0042], and Fig. 1); and 
a waist massage device (5a,5b) up-and-down slidably mounted on the post and positioned between the chest fixing device and the lumbar traction and torsion device (paragraphs [0045] and [0051] and Fig. 1).
Kim does not disclose the lumbar herniated disc treatment device, comprises a rail vertically mounted on the upright post; the chest fixing device up-and-down slidably mounted on the rail; the lumbar traction and torsion device up-and-down slidably mounted on the rail; and the waist massage device up-and-down slidably mounted on the rail.
However, Kreuzer teaches (Fig. 1 and 6) a traction device comprising an upright post post (160) and a rail (250) mounted on the upright post (paragraph [0057]), and a foot traction device (300) up-and-down slidably mounted to the rail (via carrier 230). While Kreuzer does not disclose a chest fixing device, lumbar traction and torsion device, or waist massage device that are slidably mounted to the rail, one of ordinary skill in the art would recognize that the combination of the Kim and Kreuzer references would provide for the chest, lumbar and waist devices to be mounted and slidably movable along the rail when in combination.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim to include a rail vertically mounted on the upright post; the chest fixing device up-and-down slidably mounted on the rail; the lumbar traction and torsion device up-and-down slidably mounted on the rail; and the waist massage device up-and-down slidably mounted on the rail, as taught by  for the purpose of allowing the three devices to be easily selectively positionable along the post/rail due to use of electronic controlling (as opposed to manual adjustment). 

Allowable Subject Matter
 Claims 2-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
 The prior art of record does not disclose, either alone or in combination, the specific structural and functional limitations of the lumbar herniated disc treatment (LHDT) device of claim 1 such that, as recited in claim 1, the LHDT device includes an arc-shaped guide rail mounted on a front of the lower sliding seat; an arc rack arranged on the arc guide rail; a pulling motor mounted on the lower sliding seat for driving rotation of a lower synchronous gear; a torsion seat slidably mounted on the arc-shaped guide rail, the torsion seat being provided with a gear meshed with the arc-shaped rack; a torsion motor mounted on the torsion seat for driving rotation of the gear on the torsion seat; a lower synchronous opening and closing mechanism mounted on the torsion seat; and a pair of ilium pressing plates mounted on the lower synchronous opening and closing mechanism and arranged opposite to each other.
The closest prior art of record are: Kim (US 2005/0216061), Kreuzer (US 2015/0190265), Dalen (US 2006/0048785), Zhang (CN 109620506), and Li (CN 106667719).
While the above-mentioned references are related to the claimed invention, they do not disclose, either alone or in combination, the limitations of the LHDT device of claim 1. Specifically, the prior art of record does not disclose an arc-shaped guide rail mounted on a front of the lower sliding seat; an arc rack arranged on the arc guide rail; a pulling motor mounted on the lower sliding seat for driving rotation of a lower synchronous gear; a torsion seat slidably mounted on the arc-shaped guide rail, the torsion seat being provided with a gear meshed with the arc-shaped rack; a torsion motor mounted on the torsion seat for driving rotation of the gear on the torsion seat; a lower synchronous opening and closing mechanism mounted on the torsion seat; and a pair of ilium pressing plates mounted on the lower synchronous opening and closing mechanism and arranged opposite to each other. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hosmer (US 1,356,365) discloses a traction device having adjustable members along a rod.
Pierce (US 5,830,169) discloses a spine relaxing device having a controller operated support element.
Kao (US 11,246,788) discloses a traction device having arm supports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785